Citation Nr: 0124769	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 16, 1998 for 
the grant of service connection for ankylosing spondylitis of 
the cervical, thoracic, and lumbar spine.


REPRESENTATION

Appellant represented by:	Alvin Hayes, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 

The Board observes that the RO used language pertaining to 
clear and unmistakable error when it framed the issue on 
appeal.  However, non-final rating decisions cannot be the 
subject of clear and unmistakable error.  Based upon the 
veteran's contentions in statements submitted to the RO and 
at his personal hearing, the Board finds that the correct 
phrasing of the issue is as it appears on the title page of 
this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this matter has been obtained.

2.  The RO denied service connection for ankylosing 
spondylitis in March and May 1986 rating decisions.  The 
veteran did not appeal those decisions.

3.  The veteran reopened his claim of entitlement to service 
connection for ankylosing spondylitis on May 27, 1988.



CONCLUSION OF LAW

The criteria for an effective date of May 27, 1988 for the 
grant of service connection for ankylosing spondylitis of the 
cervical, thoracic, and lumbar spine have been met.  38 
U.S.C.A. § 5110, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.157, 3.400 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
has been adequately notified of the applicable laws and 
regulations which set forth the criteria for an earlier 
effective date.  The Board concludes that the discussions in 
the rating decision, statement of the case and related 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, and there has therefore been compliance with VA's 
notification requirement.  In addition, the veteran appeared 
at a personal hearing before the RO and was given the 
opportunity to present additional evidence in support of his 
claim.  Accordingly, the Board concludes that the record as 
it stands is complete and adequate for appellate review and 
that no further action is necessary to meet the requirements 
of the Veterans Claims Assistance Act of 2000.

The veteran contends that he should have been assigned an 
effective date prior to June 16, 1998 for the grant of 
service connection for ankylosing spondylitis because his 
back disability was previously misdiagnosed.  In evaluating 
the veteran's claim for an earlier effective date for an 
original grant of service connection, the effective date 
generally shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000).  In addition, except as otherwise 
provided, the effective date of an award of disability 
compensation based upon a claim reopened after final 
disallowance shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2000); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

The record shows that, in rating decisions dated March and 
May 1986, the RO denied service connection for ankylosing 
spondylitis.  The veteran filed a Notice of Disagreement and 
the RO issued a Statement of the Case; however, the veteran 
did not file a substantive appeal.

On May 27, 1988, the veteran submitted private medical 
records pertaining to his back disability.  The RO accepted 
these records as an informal claim to reopen entitlement to 
service connection for ankylosing spondylitis.  See 38 C.F.R. 
§ 3.157(b)(2) (2000).  In an August 1988 rating decision, the 
RO again denied service connection.  The veteran filed a 
timely Notice of Disagreement and the RO failed to issue a 
Statement of the Case.  

In March and June 1997, the veteran filed claims to reopen 
entitlement to service connection for ankylosing spondylitis.  
In March 1998, the RO granted service connection for 
ankylosing spondylitis of the cervical spine and assigned a 
30 percent evaluation effective from April 1997.  Thereafter, 
in November 1998, the RO granted service connection for 
ankylosing spondylitis of the cervical, thoracic, and lumbar 
spine and assigned a 100 percent evaluation effective from 
June 16, 1998.

Based upon the above findings, the Board concludes that the 
earliest possible effective date for the grant of service 
connection is May 27, 1988, the date of receipt of the 
private medical evidence pertaining to the veteran's 
ankylosing spondylitis.  The RO decisions of March and May 
1986 were final because the veteran did not complete an 
appeal.  Thereafter, the veteran submitted additional 
evidence on May 27, 1988 and the RO denied the veteran's 
claim to reopen in August 1988.  However, the RO failed to 
issue a Statement of the Case following the veteran's 
disagreement with the August 1988 rating decision.  
Therefore, the August 1988 rating decision cannot be a final 
disallowance and the veteran's claim has remained open since 
May 27, 1988.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) 
(2000). 

The record at the time of the veteran's May 27, 1988 claim 
contained a February 1986 report from Lawrence A. Jacobs, 
M.D., that diagnosed the veteran with severe ankylosing 
spondylitis of the entire spine.  He stated that the veteran 
apparently had ankylosing spondylitis since approximately 
1970.  Objective findings included markedly decreased range 
of motion of the cervical spine, diffuse tenderness over the 
thoracic spine, and essentially no mobility of the 
lumbosacral spine.  Radiology reports confirmed ankylosing 
spondylitis of the spine.

An April 1986 report from Dr. Jacobs stated that the veteran 
had severe progressive ankylosing spondylitis and that he had 
almost no motion of the cervical, thoracic, and lumbosacral 
spines.  A VA examination in November 1987 diagnosed the 
veteran with severe ankylosing spondylitis, with radiology 
findings of ankylosing spondylitis of the cervical, thoracic, 
and lumbosacral spines. 

A May 1988 report of Dr. Jacobs continued to diagnose the 
veteran with ankylosing spondylitis with severe loss of range 
of motion and disability.  Dr. Jacobs stated that he had 
reviewed the veteran's records and that he believed that the 
veteran's ankylosing spondylitis had its onset during active 
service.  Dr. Jacobs identified specific findings in the 
service medical and post service medical records to support 
his conclusion.

Accordingly, the Board finds that the proper effective date 
for the grant of service connection for ankylosing 
spondylitis of the cervical, thoracic, and lumbar spine is 
May 27, 1988, the date of the veteran's reopened claim.  The 
evidence at that time established that the veteran suffered 
from ankylosing spondylitis of his entire spine and Dr. 
Jacobs related this disability to active service.  The record 
contains no evidence in contradiction to Dr. Jacobs's 
opinion.  Therefore, an effective date of May 27, 1988, but 
no earlier, is for assignment and the benefit sought on 
appeal is granted to that extent. 


ORDER

An effective date of May 27, 1988 is assigned for the grant 
of service connection for ankylosing spondylitis of the 
cervical, thoracic, and lumbar spine.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

